JOANOS, Judge.
In this appeal from a workers’ compensation order, appellants argue that they should not be required to pay wage loss benefits when claimant restricts his work search to union jobs only. We agree and reverse the deputy commissioner’s order.
Claimant’s restriction of his work search to union jobs only precludes an award of wage loss benefits, as an award of compensation requires a claimant to show that he has tested his employability in the open labor market after reaching maximum medical improvement. Exxon Co. v. Alexis, 370 So.2d 1128, 1132 (Fla.1978). We are not persuaded by claimant’s argument that the limited work search be excused due to union threats of fines for acceptance of non-union jobs. Any infringement of claimant’s rights resulted from union action and claimant’s acceptance of its policy in refusing non-union *372employment commensurate with his abilities. Griffin v. Parrish Construction & Door Service, 409 So.2d 62 (Fla. 1st DCA 1982).
Accordingly, the deputy commissioner’s order is REVERSED.
SHIVERS and THOMPSON, JJ., concur.